Case 4:18-cv-00442-ALM-CMC Document 93 Filed 02/14/20 Page 1 of 3 PageID #: 3306



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  ED BUTOWSKY,                                   §
                                                 §
         Plaintiff,                              §
                                                 §
  V.                                             §         CIVIL ACTION NO.
                                                 §
  DAVID FOLKENFLIK, ET AL.,                      §         4:18-CV-00442-ALM
                                                 §
         Defendants.                             §
                                                 §


           DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL


         COME NOW, Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin,

  Leslie Cook, and Pallavi Gogoi (collectively, “Defendants” or “NPR”), by their undersigned

  counsel, and respectfully request that the Court permit them to file their Motion for Sanctions

  Pursuant to Rule 11 for Violations Committed by Plaintiff and His Counsel pursuant to Fed. R.

  Civ. P. 37 and accompanying exhibits under seal.          NPR’s filing relies on and discloses

  documents and information that have been designated confidential pursuant to the Stipulated

  Protective Order entered in this case on August 8, 2019 (Dkt. 67).

         Accordingly, NPR respectfully requests that this Court grant leave to seal Defendants’

  Motion for Sanctions Pursuant to Rule 11 for Violations Committed by Plaintiff and His Counsel

  and accompanying exhibits. Defendants will file a redacted version of the Motion for Sanctions

  Pursuant to Rule 11 for Violations Committed by Plaintiff and His Counsel publicly within two

  business days pursuant to this Court’s local rule CV-5(a)(7)(E) regarding filing of documents

  under seal.




  DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL                                     PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 93 Filed 02/14/20 Page 2 of 3 PageID #: 3307




                                             Respectfully submitted,

                                             By: /s/ Laura Lee Prather
                                             Laura Lee Prather
                                             State Bar No. 16234200
                                             laura.prather@haynesboone.com
                                             Wesley D. Lewis
                                             State Bar No. 24106204
                                             wesley.lewis@haynesboone.com
                                             HAYNES AND BOONE, LLP
                                             600 Congress Avenue, Suite 1300
                                             Austin, Texas 78701
                                             Telephone:     (512) 867-8400
                                             Telecopier: (512) 867-8470

                                             David J. Bodney
                                             admitted pro hac vice
                                             bodneyd@ballardspahr.com
                                             Ian O. Bucon
                                             admitted pro hac vice
                                             buconi@ballardspahr.com
                                             BALLARD SPAHR LLP
                                             1 E. Washington Street, Suite 2300
                                             Phoenix, Arizona 85004-2555
                                             Telephone:    (602) 798-5400
                                             Fax:          (602) 798-5595

                                             Attorneys for Defendants


                              CERTIFICATE OF CONFERENCE

         The undersigned certifies that counsel for Defendants attempted in good faith to confer
  regarding the relief sought in the motion but has been unable to reach Plaintiff. On February 13,
  2020, counsel for Defendants emailed Steven Biss, one of the attorneys for Plaintiff, to discuss
  whether Plaintiff opposed the instant motion or the relief sought. Defendants received no clear
  response as to their position. Defendants called Plaintiff’s attorney on February 14, 2020 to
  discuss the instant motion but received no response.


                                              /s/ Laura Lee Prather
                                              Laura Lee Prather




  DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL                                      PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 93 Filed 02/14/20 Page 3 of 3 PageID #: 3308



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on February 14, 2020, a true and correct copy of the
  foregoing document was forwarded via e-filing to the following counsel of record:

         Ty Odell Clevenger                              Steven S. Biss
         P.O. Box 20753                                  300 West Main Street, Suite 102
         Brooklyn, NY 11202-0753                         Charlottesville, VA 22903
         979-985-5289 (phone)                            804-501-8272 (phone)
         979-530-9523 (fax)                              202-318-4098 (fax)
         tyclevenger@yahoo.com                           stevenbiss@earthlink.net


                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




  DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL                                     PAGE 3
